      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 1 of 16




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

SARAH SIMS,                                          )
                                                     )
                      Plaintiff                      )
                                                     )
v.                                                   )      Case No.:
                                                     )
ADS ALLIANCE DATA SYSTEMS, INC.                      )
                                                     )
       Serve Registered Agent at:                    )      JURY TRIAL DEMANDED
       The Corporation Company, Inc.                 )
       112 SW 7th Street Suite 3C,                   )
       Topeka, Kansas 66603                          )
                                                     )
                      Defendant.                     )

                          DESIGNATION OF PLACE OF TRIAL

       Plaintiff hereby designates the Federal Court in Kansas City, Kansas as the place of trial.

                                         COMPLAINT

       COMES NOW Plaintiff, Sarah Sims (“Plaintiff”), by and through the undersigned counsel,

and states and alleges the following against Defendant ADS Alliance Data Systems, Inc.

(“Defendant”).

                                   NATURE OF THE CLAIM

       1.     This action for legal and equitable relief arises under the Americans with

Disabilities Act of 1990, 42 U.S.C. § 12101 et seq. (“ADA”) and Title VII of the Civil Rights Act

of 1964.

       2.     Plaintiff seeks all remedies from Defendant that are available to her under the ADA

and Title VII, including compensatory and punitive damages, costs, reasonable attorneys’ fees,

and equitable relief the Court deems warranted.
       Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 2 of 16




                                             PARTIES

       3.      Plaintiff Sarah Sims is, and, at all times relevant to the allegations in this Complaint

was, a resident and citizen of the State of Kansas.

       4.      At all times relevant herein, Plaintiff was employed by Defendant.

       5.      Upon information and belief, Defendant is a for-profit corporation registered under

the laws of Delaware, which conducts business in the State of Kansas, including at the location

where Plaintiff worked, 8035 Quivira Road, Lenexa, Kansas.

       6.      Upon information and belief, Defendant employs more than fifteen (15) persons

within the State of Kansas and, at all relevant times herein, was an “employer” within the meaning

of the ADA and Title VII.

       7.      Defendant is an entity, and is thus incapable of acting on its own behalf and

therefore acts through agents. It is liable for the conduct of its agents, including but not limited to

the individuals named herein, acting within the course and scope of their employment and/or

agency, its own negligence, the acts of its employees and/or agents which it ratifies, injuries

incurred by employees and/or agents’ performance of its non-delegable duties, and acts its

employees and/or agents take by virtue of their agency or employment with Defendant.

       8.      At all times mentioned herein, each of Defendant’s employees referenced in this

Complaint were the agents, servants, and employees of Defendant who were all acting within the

course and scope of their employment and/or agency with Defendant.

                                 JURISDICTION AND VENUE

       9.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

Plaintiff’s claims arise under the federal laws: the ADA and Title VII.

       10.     Jurisdiction is proper over Defendant because it transacted business in the State of



                                                  2
        Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 3 of 16




Kansas, and the discriminatory and wrongful acts alleged herein occurred in the State of Kansas.

        11.     Venue is proper in this Court as the alleged acts, omissions and occurrences giving

rise to the claims asserted occurred in Overland Park, Kansas, at Defendant’s office location at

8035 Quivira Road, Lenexa, Kansas.

                                   CONDITIONS PRECEDENT

        12.     On or about January 31, 2020, Plaintiff submitted a Charge of Discrimination

(“Charge”) regarding employment discrimination and retaliation to the Equal Employment

Opportunity Commission (“EEOC”). The EEOC assigned No. 563-2020-01100 to the Charge. A

true and correct copy of the Charge is attached hereto as Exhibit A and incorporated herein by

reference.

        13.     On or about July 20, 2020, the EEOC issued a Notice of Right to Sue concerning

Charge No. 563-2020-01100. A true and accurate copy of the Right-to-Sue Notice is attached

hereto as Exhibit B and is incorporated herein by reference.

        14.     This action has been timely filed with this Court, and Plaintiff has met all conditions

precedent to filing this action.

                                   FACTUAL ALLEGATIONS

        15.     Plaintiff became employed by Defendant in approximately December 2018 as a

Customer Care Advocate.

        16.     As a Customer Care Advocate, Plaintiff’s job duties included providing service to

customers by fielding phone calls. Plaintiff’s communications with customers included answering

their questions and addressing concerns. In the event the issues were beyond Plaintiff’s knowledge

base, or if the customer requested a transfer, Plaintiff was to escalate the call to an appropriate

lead.



                                                  3
        Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 4 of 16




        17.     In her position, Plaintiff was to meet certain performance goals which were

measured in metrics. More specifically, Plaintiff was measured/evaluated on her customer

interactions and fielding of calls in three categories using metrics of Adherence, Availability and

Escalated Transfer.

        18.     In March 2019, Plaintiff was transferred to a new team, and her supervisor became

Zach Webb. At the time of Plaintiff’s transfer, she informed Mr. Webb of her disabilities of

diabetes and anxiety. More specifically, Plaintiff informed Mr. Webb that there may be times when

she might need frequent restroom breaks or need to regulate her blood sugar levels, as a result of

her diabetes.

        19.     After learning of Plaintiff’s disabilities, Mr. Webb made no effort to engage in a

productive and interactive dialogue with Plaintiff to discuss her disabilities and identify reasonable

accommodations for her disabilities.

        20.     As a result of the lack of accommodations, lack of effort to engage in the interactive

process, and discrimination Plaintiff was experiencing from Mr. Webb, Plaintiff suffered severe

stress and anxiety which led to her taking short-term disability leave.

        21.     Plaintiff was on leave from approximately mid-August 2019 until September 9,

2019.

        22.     After Plaintiff returned to work, Mr. Webb issued a write up to her, for failing to

meet her metrics in the month of August. The write up was unjustified and inappropriate as the

time period referenced and included in the metrics rating encompassed a portion of Plaintiff’s

short-term disability leave.

        23.     Within a month or so of her return to work, Plaintiff made her first report of

discrimination as it relates to her disability status.



                                                    4
       Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 5 of 16




        24.     More specifically, Plaintiff reported to John Fink, Human Resources officer, that

she was experiencing discrimination by Mr. Webb, on the basis of her disability status. Plaintiff

further reported that Mr. Webb had issued written discipline to her for failing to meet her metrics

during the time she was on approved short-term disability leave.

        25.     At the time Plaintiff made the reports of disability discrimination to Mr. Fink, she

also requested to be transferred to another team in an effort to prevent further discrimination by

Mr. Webb.

        26.     Mr. Fink refused to transfer Plaintiff to another team and took no action to remedy

or prevent the disability discrimination Plaintiff was experiencing.

        27.     Shortly after Plaintiff’s meeting with HR, to report the disability discrimination she

was experiencing by Mr. Webb, Plaintiff received an email from Mr. Webb reprimanding her for

having her iPad on her desk. In the email, Mr. Webb referenced alleged prior counselings given to

Plaintiff on this issue.

        28.     In reality, Plaintiff had been told by Mr. Webb that she was permitted to have her

iPad on her desk as long as it did not interfere with the performance of her duties and

responsibilities.

        29.     Plaintiff believed the reprimand by Mr. Webb to be not only discriminatory but also

retaliatory. Plaintiff forwarded the email to Mr. Fink letting him know that she believed Mr. Webb

was not only engaging in continued discrimination but was also retaliating against her for her

complaints of discrimination. Nothing was done in response.

        30.     On or about October 28, 2019, Plaintiff made another complaint of disability

discrimination and retaliation to Mr. Fink. During the meeting, Plaintiff also informed Mr. Fink

that Mr. Webb treated female employees less favorably than male employees, and that she believed



                                                  5
       Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 6 of 16




Mr. Webb was discriminating against Plaintiff and other female employees based on their

sex/gender, at least in part.

        31.       In the meeting that occurred on or about October 28, 2019, Plaintiff further

informed Mr. Fink that female employees did not like working for Mr. Webb. Again, no action

was taken in an effort to remedy the discrimination or retaliation Plaintiff was experiencing.

        32.       Plaintiff made yet another complaint on or about November 8, 2019. Plaintiff met

with Mr. Fink and Ms. Meireis, Mr. Webb’s supervisor. In the meeting Plaintiff reiterated the

disability discrimination and retaliation she had experienced to date. Plaintiff also reiterated that

Mr. Webb treated female employees less favorably than male employees.

        33.       Plaintiff encouraged Mr. Fink and Ms. Meireis to meet with other female

employees supervised by Mr. Webb, as the employees would corroborate the discriminatory

treatment being reported by Plaintiff.

        34.       Plaintiff again requested to be moved to a different team. Plaintiff’s request was

denied and Plaintiff was told by Ms. Meireis that she did not believe Mr. Webb was retaliating

against Plaintiff.

        35.       The gender discrimination Plaintiff experienced and witnessed included, but was

not limited to:

                  a) female employees being disciplined by Mr. Webb multiple times for the same

                     alleged infraction while male employees would receive one reprimand, if

                     reprimanded at all;

                  b) female employees would be harassed and verbally criticized for months

                     following what Mr. Webb deemed to be an alleged “bad call” while male

                     employees were not subjected to this same ridicule and criticism;



                                                  6
       Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 7 of 16




               c) female employees were called to Mr. Webb’s desk and berated to the point of

                    tears, while male employees did not experience such treatment;

               d) female employees were berated in front of other employees in an effort by Mr.

                    Webb to embarrass the female employee, while males were not subjected to

                    such treatment.

       36.     Based on information and belief, Defendant received complaints about Mr. Webb’s

discriminatory treatment of females prior to Plaintiff’s complaints.

       37.     On or about November 14, 2019, following Plaintiff’s multiple complaints of

discrimination and retaliation, Mr. Webb issued another written discipline to Plaintiff regarding

her metrics for the months of August, September and October 2019.

       38.     Plaintiff was on short-term disability leave for a portion of the time referenced and

encompassed in the written discipline.

       39.     At the time Mr. Webb issued the November 14, 2019 discipline to Plaintiff, he also

claimed to have received two “customer complaint” calls about Plaintiff.

       40.     Plaintiff and Webb listened to the customer inquiry calls. Nothing occurred in the

calls that Plaintiff believed might lead to a complaint.

       41.     Plaintiff accordingly asked to listen to the actual alleged “complaint calls” that

Webb claimed to have received. Mr. Webb said “we just did.”

       42.     Plaintiff responded that he had represented that he received alleged “customer

complaint” calls.

       43.     Mr. Webb then contradicted himself and claimed that one of the alleged complaints

was from a survey.

       44.     However, based on the company policies, a survey response is not deemed to be a



                                                  7
       Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 8 of 16




customer complaint.

       45.     Webb then stated that the other alleged complaint was either written or from the

Better Business Bureau. However, he could provide no evidence of the alleged complaint.

       46.     Based on information and belief, Plaintiff has not received a customer complaint.

       47.     Based on information and belief, the November 14, 2019 write-up was

discriminatory and retaliatory.

       48.     Thereafter, on or about January 9, 2020, Mr. Webb issued Plaintiff another write-

up for alleged improper personal time usage during the month of November 2019.

       49.     On the date at issue, November 2, 2019, Plaintiff had experienced a hypoglycemic

episode related to her diabetes disability, which required her to take personal time to address the

issue. As a result, Plaintiff did not meet her metrics for the day.

    50.        Plaintiff sent Mr. Webb an email on the date of the occurrence, November 2, 2019,

informing him of the hypoglycemic event that necessitated her time away from the phones and

required use of personal time. At that time, Mr. Webb acknowledged the email and did not

communicate any problem or issue with the circumstances.

       51.     Plaintiff expected that Mr. Webb would apply PTO to her time away from the

phones, and adjust her metrics accordingly to account for the time she was unable to work due to

her diabetic event. Rather, Webb issued Plaintiff the above-referenced discipline on January 9,

2020 for the November 2, 2019 diabetic episode.

       52.     Plaintiff had requested and continued to request that she be allowed extra time away

from the phones when a diabetic episode would arise. Her requests for such an accommodation

were ignored and Defendant made no effort to engage in the interactive process in an effort to

identify and implement any reasonable accommodation.



                                                  8
       Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 9 of 16




           53.   Plaintiff resigned her employment on or about May 7, 2020 at least in part due to

the discriminatory and retaliatory work environment to which she was subjected.

           54.   As a result of Defendant’s discrimination and retaliation, Plaintiff has suffered and

will continue to suffer emotional distress and past and future lost wages.


                                            COUNT I
                                  ADA/ADAAA – Discrimination
                                    (42 U.S.C. § 12101 et seq.)

           55.   Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

           56.   The ADA prohibits discrimination against a person who has, is regarded as having,

or has a record of a “disability,” i.e., a physical or mental impairment that substantially limits one

or more major life activities.

           57.   “Major life activities” as defined in the ADA include the operation of a major

bodily function, including but not limited to the endocrine system. “Major life activities” also

include activities such as caring for oneself, sleeping, concentrating, thinking, communicating, and

working.

           58.   Plaintiff’s diabetes constituted a physical impairment that substantially limited one

or more of her major life activities, including but not limited to the function of her endocrine

system and more specifically, the ability of the pancreas to regulate glucose levels and produce

insulin.

           59.   Plaintiff’s anxiety constituted a physical and/or mental impairment that

substantially limited Plaintiff’s ability to perform one or more major life activity including but not

limited to sleeping, concentrating, thinking, and self-care.

           60.   Nevertheless, Plaintiff could perform the essential functions of her job with or

                                                   9
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 10 of 16




without reasonable accommodations.

        61.       Plaintiff requested reasonable accommodations for her disabilities, and/or the need

for reasonable accommodations was obvious to Defendant.

        62.       Defendant engaged in conduct prohibited by the ADA, including but not limited to

failing to engage in an interactive process to determine reasonable accommodations for Plaintiff,

despite Plaintiff’s requests for reasonable accommodations; failing and/or refusing to provide

reasonable accommodations for Plaintiff’s disabilities; issuing Plaintiff unwarranted write-ups;

reprimanding Plaintiff without merit; denying Plaintiff’s reasonable requests to transfer teams; and

failing to address and remedy discriminatory treatment directed toward Plaintiff on the basis of

her disability.

        63.       The conduct and actions by the above-described perpetrators, including but not

limited to Mr. Webb, Mr. Fink, and Ms. Meireis, were motivated by Plaintiff’s disability status

and constitute discrimination based on disability.

        64.       Plaintiff suffered tangible adverse employment actions as a result of Defendant’s

conduct as referenced herein, including but not limited to a lack of reasonable accommodations,

receiving unwarranted write-ups; being reprimanded without merit; and being denied the

reasonable opportunity to transfer teams so that she would not continue to be subjected to Mr.

Webb’s discriminatory treatment.

        65.       The conduct of Defendant, described herein, would have detrimentally affected a

reasonable person in Plaintiff’s position.

        66.       Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

        67.       Defendant’s treatment of Plaintiff was punitive in nature and was based upon



                                                  10
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 11 of 16




Plaintiff’s status as a person who has disabilities protected under the ADA.

        68.     Supervisory and management-level employees knew or should have known of the

discrimination, but failed to appropriately address the problem and further failed to implement

effective and appropriate procedures to stop discrimination against Plaintiff based on her

disabilities.

        69.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

        WHEREFORE Plaintiff prays for judgment in her favor and against Defendant on Count I

of her Complaint; for a finding that she has been subjected to unlawful discrimination as prohibited

by the ADA/ADAAA; for an award of compensatory and punitive damages; for reinstatement or

an award of front pay; for pre-judgment and post-judgment interest as provided by law; for her

costs expended herein; reasonable attorneys’ fees, as contemplated by 42 U.S.C. § 12205; and for

such other and further relief as this Court deems just and proper.

                                          COUNT II
                                   ADA/ADAAA – Retaliation
                                      (42 U.S.C. § 12203)

        70.     Plaintiff hereby incorporates by reference every other allegation of this Complaint

as if fully set forth herein.

        71.     The ADA prohibits retaliation against an individual who has opposed disability

discrimination under the ADA.

        72.     Plaintiff engaged in protected activity by requesting reasonable accommodations

and/or opposing discrimination based on her disabilities protected under the ADA.



                                                11
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 12 of 16




        73.     Plaintiff’s actions in requesting reasonable accommodations for her disability and

exercising her right to return to work following short-term disability leave constituted protected

activities under the ADA/ADAAA.

        74.     Plaintiff’s several complaints of disability discrimination constituted protected

activity under the ADA/ADAAA.

        75.     As a result of Plaintiff’s protected activities, Defendant subjected Plaintiff to

adverse employment actions as alleged herein, including but not limited to receiving unwarranted

write-ups; being reprimanded without merit; and being denied the reasonable opportunity to

transfer teams so that she would not continue to be subjected to Mr. Webb’s discriminatory

treatment.

        76.     Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

        77.     At the time Defendant retaliated against Plaintiff, Defendant knew that such

retaliation was unlawful.

        78.     Defendant’s unlawful conduct directly and proximately caused and will continue

to cause Plaintiff to suffer damages, including but not limited to lost wages and emotional distress.

        79.     Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

        WHEREFORE Plaintiff prays for judgment in her favor and against Defendant on Count

II of her Complaint; for a finding that she has been subjected to unlawful retaliation as prohibited

by the ADA/ADAAA; for an award of compensatory and punitive damages; for reinstatement or



                                                  12
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 13 of 16




an award of front pay; for pre-judgment and post-judgment interest, as provided by law; for her

costs expended herein; reasonable attorneys’ fees, as contemplated by 42 U.S.C. § 12205; and for

such other and further relief as this Court deems just and proper.


                                           COUNT III
                              Title VII Sex/Gender Discrimination
                                    (42 U.S.C. § 2000e et seq.)

    80.        Plaintiff incorporates by reference the allegations contained in every other

paragraph as though fully set forth herein.

    81.        During the course and scope of Plaintiff’s employment, Defendant’s

representatives, including but not limited to Mr. Webb, Mr. Fink, and Ms. Meireis while acting

within the course and scope of their employment, engaged in a pattern and practice of intentional

discrimination of Plaintiff based on her female sex/gender, in violation of Title VII.

    82.        The discrimination to which Plaintiff was subjected was sufficiently severe and

pervasive that it had the purpose and effect of unreasonably interfering with the terms, conditions,

and privileges of Plaintiff’s employment.

    83.        Plaintiff suffered tangible adverse employment actions as a result of Defendant’s

conduct as referenced herein, including but not limited to receiving unwarranted write-ups and

unwarranted reprimands; being berated by Webb; and being treated less favorably in general as

compared to male employees supervised by Webb.

    84.        The conduct to which Plaintiff was subjected was based on Plaintiff’s female

sex/gender.

    85.        The conduct described herein would have offended a reasonable person of the same

sex/gender in Plaintiff’s position.

    86.        Management-level employees of Defendant, including but not limited to Mr. Webb,

                                                13
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 14 of 16




Mr. Fink, and Ms. Meireis knew or should have known of the sex/gender discrimination described

herein, and failed to implement effective and appropriate procedures to stop and remedy the

sex/gender discrimination.

     87.        Plaintiff’s sex/gender was a motivating or determining factor in the decision of

Defendant’s management-level employees, including but not limited to Mr. Webb, Mr. Fink, and

Ms. Meireis, to engage in discriminatory behavior toward Plaintiff.

     88.        The discriminatory work environment to which Defendant subjected Plaintiff based

on her female sex/gender, directly and proximately caused, and will continue to cause, Plaintiff to

suffer damages, including but not limited to lost wages and emotional distress.

     89.        Defendant’s actions were outrageous and showed an evil motive or reckless

indifference or conscious disregard for the rights of Plaintiff and others. Therefore, Plaintiff is

entitled to punitive damages from Defendant to punish Defendant and to deter Defendant and

others from like conduct.

     90.        At all times referenced herein, the above-referenced perpetrators were agents,

servants and employees of Defendant, and were at all times acting within the course and scope of

their employment, and/or their actions were expressly authorized by Defendant, thus making

Defendant liable under the doctrine of respondeat superior.

       WHEREFORE, Plaintiff prays for judgment in her favor and against Defendant on Count

III of her Complaint, for a finding that she has been subjected to unlawful discrimination as

prohibited by 42 U.S.C. 2000 et seq., for an award of compensatory and punitive damages, pre-

judgment and post-judgment interest, as provided by law, for her costs expended, for reasonable

attorneys’ fees and for such other and further relief as this Court deems just and proper, including

equitable relief.



                                                14
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 15 of 16




                                             COUNT IV
                                       Title VII – Retaliation
                                      42 U.S.C. § 2000e et seq.

          COMES NOW Plaintiff, and for Count IV of her Complaint against Defendant, alleges and

states as follows:

     91.         Plaintiff incorporates by reference the preceding paragraphs as if fully set forth

herein.

     92.         Plaintiff complained to Defendant of the sex/gender discrimination to which

Defendant subjected Plaintiff was subjected, as set forth in detail herein.

     93.         Plaintiff’s complaints of      sex/gender    discrimination,    and   opposition    to

discriminatory treatment on the basis of sex/gender, constituted a legally protected activity under

Title VII.

     94.         By reason of Plaintiff’s complaints, Defendant retaliated against Plaintiff, in ways

including but not limited to issuing Plaintiff unwarranted write-ups; reprimanding Plaintiff without

merit; denying Plaintiff’s reasonable requests to transfer teams; and failing to address and remedy

discriminatory and retaliatory treatment directed toward Plaintiff on the basis of her sex/gender.

     95.         At all times mentioned herein, before and after, the above-mentioned individuals

were agents, servants, and employees of Defendant and were at all times acting within the course

and scope of their employment.

     96.         Defendant’s retaliation against Plaintiff was intentional, willful, and malicious, and

constituted a willful violation of Plaintiff’s federally protected rights.

     97.         At the time Defendant engaged in retaliatory acts directed at Plaintiff, Defendant

knew that such retaliation was unlawful.




                                                  15
      Case 2:20-cv-02502-EFM-JPO Document 1 Filed 10/09/20 Page 16 of 16




    98.        The actions and conduct set forth herein was outrageous and showed evil motive or

reckless indifference or conscious disregard for the rights of Plaintiff and therefore Plaintiff is

entitled to punitive damages from Defendant to punish and deter Defendant and others from like

conduct.

    99.        As a direct and proximate cause of the actions and conduct set forth herein, Plaintiff

has suffered and will continue to suffer damages, including lost wages and emotional distress.

       WHEREFORE, Plaintiff prays for judgment against Defendant on Count IV of her

Complaint, for a finding that she has been subjected to unlawful retaliation prohibited by 42 U.S.C.

§2000e et seq.; for an award of compensatory and punitive damages; equitable relief; for her costs

expended; for her reasonable attorneys’ fees and expert fees provided by 42 U.S.C. § 2000e 5k

and for such other relief as this Court deems just and proper.


                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a jury trial on all counts of the Complaint.



                                                      Respectfully submitted,

                                                      HOLMAN SCHIAVONE, LLC

                                                By: /s/ Kathleen E. Mannion
                                                    Anne Schiavone, KS Bar #19669
                                                    Kathleen E. Mannion, KS Bar #25362
                                                    Holman Schiavone, LLC
                                                    4600 Madison Avenue, Suite 810
                                                    Kansas City, Missouri 64112
                                                    (816) 283-8738 Telephone
                                                    (816) 283-8739 Facsimile
                                                    aschiavone@hslawllc.com
                                                    kmannion@hslawllc.com

                                                      ATTORNEYS FOR PLAINTIFF



                                                16
